internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-113222-99 date date legend trust a daughter granddaughter granddaughter granddaughter grandson great-grandson great-grandson great-grandson great-granddaughter b plr-113222-99 c d son e f g court h trust a_trust b_trust c trust d trust e i dear sir or madam in a letter dated date you requested several rulings concerning the income gift and generation-skipping_transfer gst tax consequences of the partitioning of the trust this letter responds to your request the information submitted and the representations made are summarized as follows decedent created the trust on a for the benefit of daughter granddaughter plr-113222-99 granddaughter grandson great-grandson great-grandson great-grandson and great-granddaughter the trust was amended on b article iii paragraph b of the trust provides that from and after the death of decedent the trustee is to pay the entire net_income of the trust estate to daughter so long as she shall live on the c day of each month the income distribution date paragraph c of article iii of the trust provides that from and after the death of the last to survive of decedent and daughter and continuing until the death of the last to survive of decedent’s grandchildren granddaughter granddaughter and grandson and decedent’s great-grandchildren great-grandson great-grandson great-grandson and great-granddaughter the trustee is to pay the entire net_income on the income distribution date in equal shares to those of granddaughter granddaughter and grandson who are living on each income distribution date and to the lawful issue living on each income distribution date of grandchildren who are then deceased leaving one or more lawful issue then living the issue of a deceased grandchild in each case to take among them per stirpes the share of the net_income the grandchild would take were she or he then living paragraph d of article iii of the trust provides that on the death of the last to survive of the grandchildren and great-grandchildren named in paragraph c of article iii the trustee is to pay and distribute the principal of the trust estate in equal shares per stirpes to the then living lawful issue if any of the great-grandchildren named in paragraph c of article iii of whom issue is then living article iii paragraph e of the trust provides that if under this or any other article of the trust any portion of the principal of the trust estate becomes payable to issue of any of decedent’s above-named grandchildren who is at the time of the distribution less than d years of age that portion is to immediately vest in the issue but distribution thereof is to be postponed by the trustee until the issue attains the age of d years and in the meantime the trustee is to pay the net_income of that portion to the issue paragraph f of article iii of the trust provides that each and every trust if any still in existence on the day d years after the death of the last to survive of decedent and all of the beneficiaries named or described in the trust is to terminate forthwith and the trustee is to pay and distribute the trust or part to the then income_beneficiary thereof if there is more than one income_beneficiary the distribution is to be made to the beneficiaries in the proportions in which they are then receiving the income article iii paragraph g of the trust provides that whenever and as often as any beneficiary under the trust other than daughter is under a legal disability or in the opinion of the trustee is unable to apply all or any part of the payments herein provided to be made to him or her the trustee may make the payments in any one or more of the following ways directly to the beneficiary to the guardian or other legal plr-113222-99 representative of the beneficiary’s estate to any other person or institution qualified in the trustee’s judgment to apply the same efficiently to the care comfort support maintenance medical and hospital attention and education of the beneficiary or by itself directly applying the same toward the care comfort support maintenance medical and hospital attention and education of the beneficiary article iii paragraph i of the trust provides that whenever and as often as sales and investments are not subject_to the approval of either decedent or son each beneficiary from time to time entitled to receive the net_income and who is under no legal disability and who is e years of age is to be and become investment consultant or consultants the trustee is not at any time or times while there is an investment consultant or consultants qualified and acting as herein above provided to make any sale or investment of any property or money comprising any trust fund except upon the written approval of the investment consultant or consultants failure to notify the trustee in writing of the disapproval of any proposed sale or investment or other action requiring approval within f days after notice thereof has been mailed to the person or persons whose approval is or are required at his her or their last address known to the trustee is to constitute approval thereof and the trustee is to be in no way liable or responsible for any loss resulting to any trust fund for any beneficiary thereof by reason of the retention of any property the sale of which has been expressly disapproved or by reason of its failure to invest any money or take any other action requiring approval if the investment or other action has been expressly disapproved article iii paragraph j of the trust provides that any investment consultant may by instrument in writing delivered to the trustee waive his or her right so to act for any period or periods of time that he or she may specify and as to all some or any of the actions requiring his or her approval and during the period of any waiver the investment consultant is to be the person or persons who would be the investment consultant were the investment consultant deceased under legal disability or less than e years of age article iii paragraph l of the trust provides that all accrued accumulated and undistributed_net_income determined as of the date of the death of any income_beneficiary is to be considered as income and is to be paid as income to the next succeeding beneficiary or beneficiaries decedent daughter and grandson are deceased the current income beneficiaries of the trust are granddaughter granddaughter granddaughter great-grandson and great-granddaughter the trust estate has been and is presently administered as a single pooled trust from which the net_income has been and continues to be divided among and distributed to the five income beneficiaries as follows granddaughter e percent plr-113222-99 granddaughter granddaughter great-grandson e percent e percent g percent great-granddaughter g percent in order to facilitate the proper management of the respective shares of the trust so that the management coincides with the investment consultant beneficiary pursuant to article iii paragraph i of the trust a petition to partition the trust into separate independent shares was filed with the court after proper notice to all interested parties and hearing of the petition the court entered its order the order on h the court ruled that based on the provisions of article iii of the trust it was decedent’s intent that the trust eventually would be administered and managed as separate independent shares for each net_income beneficiary and his or her family in order to carry our decedent’s intent and for each income_beneficiary to effectively act as the investment consultant over his or her respective share the court divided the trust by family blood lines into five separate trusts as follows trust a as to an e percent interest trust b as to an e percent interest trust c as to an e percent interest trust d as to a g percent interest and trust e as to a g percent interest in order to satisfy the income distribution_requirements set forth in paragraph c of article iii of the trust if an income_beneficiary is deceased on an income distribution date then the deceased beneficiary’s then living issue shall be entitled to the net_income the deceased beneficiary would have received if then living additionally if an income_beneficiary dies without leaving issue then living at an income distribution date then the net_income that would have been distributed to the person s who so die without leaving issue instead is to be distributed pro_rata to the other income beneficiaries with reference to the beneficial percentage interests then held pursuant to paragraph c of article iii of the trust in order to satisfy the ultimate distribution_requirements set forth in paragraph d of article iii of the trust upon the ultimate distribution of the trust estate pursuant to paragraph d each of the separate trusts to be created for the e percent beneficiaries is required to allocate and distribute two i percent fractional shares as follows plr-113222-99 i one i percent share to trust d and ii one i percent share to trust e the trustees of trust d and trust e would be required to distribute these i percent shares to the remaindermen beneficiaries as part of the trust estates of the separate trusts it is represented that the trust was irrevocable on date and there have been no additions to it since that date you have requested the following rulings the partition of the trust in accordance with the order will not constitute a taxable disposition of the trust assets for purposes of sec_1001 of the internal_revenue_code the partition of the trust will not result in a transfer by any beneficiary of the trust that is subject_to the gift_tax under sec_2501 the separate trusts resulting from the partition of the trust will not be subject_to the gst tax ruling no sec_61 provides that gross_income includes gains derived from dealings in property for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from an exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained such an exchange is a disposition under sec_1001 see sec_1_1001-1 of the regulations an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite as ordered by court the partition of trust into five shares to be administered as five separate trusts has been structured to satisfy the income distribution_requirements plr-113222-99 as well as the ultimate distribution_requirements of the original trust agreement the legal entitlements as well as the rights and powers of the income beneficiaries and the remainder beneficiaries will remain essentially the same in_kind or extent after partition of trust thus there will be no material difference in the positions of beneficiaries of trust after the partition of trust into five shares that are to be treated as five separate trusts we conclude that partitioning of the trust into five shares to be administered as separate trusts will not cause the new trusts or their beneficiaries to realize any gain_or_loss from a sale or disposition under sec_1001 ruling no sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift and is included in computing the amount of gifts made during the calendar_year based on the information submitted and the representations made we conclude that the partition of the trust will not result in a transfer by any beneficiary of the trust that is subject_to the gift_tax under sec_2501 ruling no sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date plr-113222-99 sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person the trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below decedent's generation the trust however has been exempt from the gst tax pursuant to sec_26_2601-1 because it was irrevocable on date and there have been no additions to it since that date you have requested a ruling that the partition of the trust into a separate trusts will not cause the resulting sub-trusts to be subject_to the gst tax an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or plr-113222-99 expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax a trust’s exemption from the gst tax is not affected however by amendments relating to the administration of a_trust based on the information submitted and the representations made the interests of the income beneficiaries under the partition of the trust will remain the same and the timing of the termination of the trusts will remain the same consequently the value of the income or corpus interest of each income_beneficiary will not change materially as a result of the partition of the trust therefore the partition of the trust will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust accordingly we conclude that the partition of the trust will not cause distributions from the resulting trusts to be subject_to gst tax imposed by chapter provided that no additions are made to the trusts after date this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
